                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION



MICHELE C.,                              No. ED CV 19-00084-JGB (DFM)

         Plaintiff,                      Order Accepting Report and
                                         Recommendation of United States
            v.                           Magistrate Judge

ANDREW M. SAUL, Commissioner
of Social Security,

         Defendant.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. Further, the Court has engaged in
a de novo review of those portions of the Report and Recommendation to
which objections have been made. The Court accepts the findings, conclusions,
and recommendations of the United States Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered reversing the
decision of the Commissioner and remanding this case for further proceedings.



Date: February 27, 2020                   ___________________________
                                          JESUS G. BERNAL
                                          United States District Judge
